Citation Nr: 1015390	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  07-11 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss 
disability, currently rated as 0 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant had active service from January 1969 to January 
1971.

This claim is on appeal from a rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO). 


FINDING OF FACT

In an April 2010 statement, the appellant indicated that he 
wished to withdraw his appeal and that he was satisfied with 
his noncompensable rating for bilateral hearing loss 
disability.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for a higher rating 
for bilateral hearing loss disability have been met.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.204, 20.1404 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Withdrawal of an appeal may be 
made by either the appellant or by his or her authorized 
representative.  A withdrawal of an appeal must be in 
writing.  It must include the name of the veteran, the 
applicable VA file number, and a statement that the appeal is 
being withdrawn.  38 C.F.R. § 20.204 (2009).

In an April 2010 statement, the appellant indicated that he 
wished to withdraw his appeal and that he was satisfied with 
his noncompensable rating for bilateral hearing loss 
disability.  The Board finds that this statement qualifies as 
a valid withdrawal of the appeal in accordance with the 
provisions of 38 C.F.R. § 20.204.

In light of the appellant's withdrawal of the appeal, there 
remains no allegation of error of fact or law for appellate 
consideration.  Therefore, the Board does not have 
jurisdiction to review the claim for a higher rating for 
bilateral hearing loss disability.  


ORDER

The appeal for a higher rating for bilateral hearing loss 
disability is dismissed.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


